Citation Nr: 1217937	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-20 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected residuals of traumatic injuries to the lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to December 1981, from March 1984 to July 1984, and from August 2003 to April 2004.  He had additional service in the Minnesota Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The case was remanded by the Board in December 2010 to obtain additional VA and private treatment records and to afford the Veteran a new VA examination.  Review of the record reflects substantial compliance with the Board's remand directives in all respects.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The service-connected residuals of traumatic injuries to the Veteran's lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1 is manifested by complaints of pain in the low back, with episodes of increased and occasional pain radiating into both legs, as well as demonstrated limitation motion with pain and imaging evidence of degenerative changes from April 9, 2004.

2.  The Veteran's service-connected low back disability is manifested by limitation of forward flexion of the thoracolumbar spine to no worse than 39-40 degrees, no ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and no incapacitating episodes at any time during the pendency of the appeal.

3.  The evidence of record does not establish that the Veteran experiences objective neurologic abnormalities for which separate ratings may be granted.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for the service-connected residuals of traumatic injuries to the lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The initial unfavorable action on the claim was by way of a denial of service connection in June 2005.  Based on a submission from the Veteran in October 2006, the RO again wrote to him later that same month with information on how to substantiate his claim.  Specifically, the October 2006 correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit.  As this case involved National Guard service the Veteran was provided with explicit information on how to establish service connection based on his National Guard service.  He was also informed as to what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was granted service connection for his back disability in February 2007.  Where, as here the claim for an initial compensable rating for the service-connected back disability, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, although additional notice was not required, the Veteran was afforded specific notice as to the rating criteria applicable for disabilities of the spine in May 2008.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs) as well as post-service VA and private treatment records identified by the Veteran.  He has elected not to have a hearing in this case.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file, and he has not contended otherwise.  Accordingly, the Board concludes that VA has satisfied its duty to assist the Veteran with respect to obtaining relevant medical records.  38 C.F.R. § 3.159(c)(1)-(3).  

The VA examinations conducted in May 2005, October 2007, and January 2011 are adequate for adjudication purposes.  Collectively, these VA examiners reviewed the Veteran's claims folder (including his medical records) and described in full the current manifestations of his back disability at the time of the respective examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board concludes that VA has satisfied its duty to assist the Veteran with respect to obtaining an adequate and relevant VA examination.  Indeed, the Board finds that VA has no duty to inform or assist that has not been met in this appeal.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's claim for a higher evaluation for his service-connected residuals of traumatic injuries to his lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1, is an original claim that was placed in appellate status by a notice of disagreement (NOD) expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the Veteran served on active duty from August 1981 to December 1981, from March 1984 to July 1984, and from August 2003 to April 2004.  He had additional service in the Minnesota Army National Guard.  

As noted, the Veteran served a period of active duty from August 2003 to April 2004.  The STRs for that period of active duty, as well as earlier periods of service, do not reflect complaints of, or treatment for, a back disorder.  The Veteran submitted a claim for service connection for a back disability that was received on March 29, 2005.  He claimed that he injured his back during a period of inactive duty for training (INACDUTRA) on a weekend in September 2004.  The injury was unrelated to his most recent period of active duty that ended in April 2004.

The Veteran was granted service connection for residuals of traumatic injuries to his lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1 in February 2007.  His disability was rated as noncompensably disabling, with an effective date of March 29, 2005.  The Veteran's disability rating was increased to 10 percent in June 2007 with the rating effective from the same date in March 2005.  Finally, the Veteran's disability rating was increased to 20 percent in November 2007.  The RO established an effective date for the rating as of April 9, 2004.  The RO determined that the Veteran had filed a claim for service connection within one year of his last period of active duty and that the effective date was the day after his discharge from active duty.  Thus, the Veteran is seeking a higher initial rating for the service-connected residuals of traumatic injuries to his lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1 from April 9, 2004.

The residuals of traumatic injuries to the Veteran's lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1 is rated as 20 percent disabling under Diagnostic Code (DC) 5237.  38 C.F.R. § 4.71a (2011).  DC 5237 pertains to disabilities of the spine that involve lumbosacral or cervical spine strain-lumbosacral strain in this case.  

Since September 23, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, and pertinent to this issue, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent schedular rating is not available for a lumbosacral spine disability.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The rating criteria also provide that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  

Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.

Note (1), which follows the above rating criteria, indicates that, for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

As noted, the Veteran's STRs are negative for evidence of treatment for his back disability.  He submitted statements wherein he described how he injured his back on September 11, 2004.  He said he was carrying a cooler loaded with ice and Gatorade.  His boot caught the threshold of a doorway and he began to fall forward.  He hit the tailgate of a truck with the cooler.  He experienced back pain for the rest of the weekend.  The Veteran submitted lay statements from two individuals who had knowledge of his back injury as he had described and who asserted that he continued to experience back pain.

The Veteran also submitted National Guard record evidence that documented his presence at a period of INACDUTRA on September 11, 2004 and that he was injured during that period.  

The Veteran was afforded a VA general medical examination in May 2005.  The examiner noted that there was no claims file available for review or other medical evidence.  The Veteran said he experienced back pain all of the time and that it would range from +4 to +7/10.  The Veteran reported that, with the higher pain level, he estimated that his range of motion was decreased by 60 percent.  The examiner noted that fatigue was not a problem and that the Veteran did not use a cane, brace, or wheelchair.  The Veteran did report pain primarily into the right leg from the back but not into the left.  This would occur about every two weeks and last for about a day.  There was no numbness into the legs.  His back did not hurt with coughing or sneezing, and there were no problems with his bowel or bladder.  The Veteran said that he did not experience problems with varying weather and that his pain was essentially based on his activity.  

The examiner did note a history of a prior back injury in 1996 as related by the Veteran; however, the history of the current injury was also noted and was as described in the Veteran's statements.  The Veteran reported that his current back problem had a moderate affect on his chores, and shopping and a severe affect on his exercise, sports, recreation and travel.  There was a mild affect on bathing and grooming but no affect on feeding or toileting.  In regard to employment, the Veteran worked with a parcel delivery company as a supervisor.  He would ride with the delivery trucks for long periods of time.  He would have to do something else the next day as he could not sit in the trucks for a second day without experiencing pain.

The examiner said the Veteran's gait appeared to be normal and that the Veteran could stand on his heels and toes normally and squat normally.  The examiner said the Veteran complained of pain as +2/10 on rising from the squat.  The range of motion was said to be forward flexion from 0 to 90 degrees with pain at 90 degrees.  The examiner also said the Veteran could extend at the waist, bend to the left and right, and twist to the left and right from 0 to 30 degrees with no pain on any of the motions.  The examiner said that there was no affect on the range of motion after "fatiguing" (repeatedly testing) the back.  There was no pain on palpation, muscle spasms, or scoliosis.  The straight leg raising (SLR) test was negative on the left and positive to 80 degrees on the right.  

The Veteran's patellar reflexes were said to be +3/4 in the lower extremities, Achilles tendon reflexes were +1/4.  There was a negative Babinski's sign bilaterally.  Sensation to pin prick and vibratory sense and proprioception were normal in the lower extremities and muscle strength was said to be 5/5.  X-rays of the Veteran's lumbosacral spine were interpreted to show spondylosis, and Grade I spondylolisthesis at L5-S1.  The diagnosis was traumatic injuries to the lumbosacral spine with chronic intermittent strain and spondylolysis and Grade I spondylolisthesis at L5-S1.  The examiner repeated that the Veteran's pain was minimal and there was no absolutely no change with fatigue.

The Veteran was granted service connection and given a noncompensable rating based on the results of this examination in February 2007.  His rating was increased to 10 percent in June 2007 based on a second review of the examination report.

The Veteran submitted a report of a magnetic resonance imaging (MRI) of the lumbar spine in July 2007.  The MRI report was dated in October 2006.  The impression was degenerative changes of the lower lumbar spine with findings most marked at the L4-5 and L5-S1 levels.  The impression also said there was probable incomplete or fibrous defects of the pars interarticularis at the L5 level bilaterally (bilateral spondylolysis with spondylolisthesis) could be evaluated by plain film or computed tomography (CT).

The Veteran was afforded a VA examination in October 2007.  The Veteran's claims file was reviewed by the examiner in conjunction with the examination.  The Veteran said that he had back pain all of the time.  The range was +4 to +7/10.  He described the pain as an ache as well as sharp at times.  The Veteran reported that, when he experienced higher pain levels, his range of motion (flexion) would diminish by 45 degrees.  The examiner said that fatigue was not a problem and that the Veteran did not use a cane, brace or wheelchair.  The Veteran again said that he had pain down his right leg but not his left.  The examiner said there was no numbness down into the legs or feet.  The Veteran said that his back did hurt at times when he coughed or sneezed.  There were no bowel or bladder problems associated with the back pain.  The Veteran did not experience any increase in pain with weather changes; his pain was based on his activity.  The Veteran that said he could stand for 5 minutes and walk 300 feet.

The Veteran reported that he had no difficulties with eating, taking a shower or bath, or toileting.  He said that he had mild difficulties in grooming himself and severe difficulties doing sports, exercise, recreation and travel.  He said that his back pain prevented him from shopping.  The Veteran was still employed as a supervisor with a parcel delivery company and rode in trucks for long periods of time.  He would not be able to ride in the trucks the next day due to back pain from long periods of sitting.  He said he had some difficulties with personnel at work and was worried about losing his job due to his back difficulties.  The examiner reviewed the results of the MRI report, although he said it was dated in July 2007 versus October 2006.  

On physical examination the Veteran was said to walk normally and could stand on his heels and toes and squat normally.  The Veteran had forward flexion from 0 to 70 degrees with pain from 0 to 70 degrees.  He had extension from 0 to 20 degrees.  The examiner said the Veteran could bend and twist to the left and the right at the waist from 0 to 20 degrees with pain reported throughout the range of motion.  He said that he could not passively flex, extend, twist or bend the Veteran beyond the ranges of motion reported.  He said that the range of motion stayed the same after fatiguing the back.  There was no pain to palpation in the lumbosacral area, but there was +2 muscle spasm in the paraspinous and lumbosacral muscles.  SLR testing was negative bilaterally.  The patellar and Achilles tendon reflexes were +2/4 bilaterally.  The Babinski sign was negative bilaterally.  The examiner also said that sensation to include light touch and pin prick and vibratory and proprioception were normal bilaterally.  Muscle strength in the lower extremities was reported as 5/5.  

The impression was traumatic injuries to the lumbosacral spine with chronic intermittent stain with degenerative changes, most marked L4-5 and L5-S1 with spondylosis and Grade I spondylolisthesis at L5-S1 with residuals.  Pain was a problem but not fatigue.  [Fatigue did not show up in the history or during the examination.]  

As previously noted herein, by the November 2007 rating action, the RO awarded an increased evaluation of 20 percent for the disability, effective April 9, 2004 (the day following the Veteran's discharge from active duty) based on the results of the examination.

Although the Veteran's case was certified on appeal to the Board in September 2008, it was not before the Board for appellate review until November 2010.  The case was remanded for additional development in December 2010.  

The Board's remand requested that the AOJ, in this case the Appeals Management Center (AMC), attempt to obtain any VA treatment records for the Veteran dating back to April 2004.  The AMC made the required request on two occasions.  The only VA records available dated from April 2007 to May 2007.  An entry from April 2007 acknowledged the results of the MRI of October 2006 and noted that the Veteran complained of back pain.  The MRI was scanned into VA's records system in May 2007.  April 2007 X-rays of the lumbosacral spine were interpreted as a normal examination.  

The AMC wrote to the Veteran in December 2010.  He was asked to complete the necessary authorizations for the AMC to obtain private treatment records relevant to his case.  He was also informed that he could submit any other evidence he wanted in support of his claim.  

The Veteran responded in December 2010.  He said that his back condition had deteriorated in the past year.  He noted that he was a supervisor at his employment.  He said he was required to do annual safety rides for his employees.  He reported that six times in the last year he was not able to ride with a driver because of his back pain.  He said that he had back pain on a daily basis.  He said that he could foresee himself not having the ability to complete all aspects of his position and that this would result in his either being fired or having to quit.  The Veteran also said that he had difficulty in completing every day tasks around his home.  His said he had to hire out simple remodel projects that he used to easily complete.  

The Veteran was afforded a VA examination in January 2011.  The examiner reviewed the claims file as part of the examination.  The examiner noted the results of the prior VA examinations in 2005 and 2007.  She noted that the Veteran complained of continued back pain that he said had increased over time.  The Veteran said that, over the last 12 months, he had experienced daily low back pain that ranged from moderate to severe aching to sharp primarily in the low back and radiating up towards the mid-back.  He said that his pain would radiate into the leg occasionally during a flare.  The Veteran reported that his last severe flare-up was about two months earlier, when the pain radiated into his left leg.  The Veteran said that his pain flared with increased activity such as bending, twisting, lifting or riding in trucks as part of his job.  He was still employed as a supervisor at a parcel delivery service.  The Veteran said that he had missed 10 days of work in the last year with 7 days due to one flare.  

The Veteran said that he limited his work ride alongs due to back pain.  He said he had difficulty with dressing with stiffness and pain and difficulty in getting into a car.  He also said he had limited standing of 5 minutes and needed to change position.  The Veteran said he had no limitation on walking and would walk 2-3 miles per day at work.  He did not use any assistive devices.  The examiner said the Veteran reported no numbness, tingling, or weakness.  The Veteran would use a stair rail when experiencing pain.  There was no difficulty with bowel or bladder control.  The Veteran reported being seen 3-4 times for his back pain and that he had been on intermittent muscle relaxants.  He reported a period of physical therapy (PT) strengthening programs in 2006-2008.  He said he often needed this in the spring after riding on bumpy roads.

The examiner noted the results of the MRI of October 2006.  The examiner also noted that there were no private treatment records for review or VA records dated after May 2007.  The examiner said that she reviewed the results of the October 2007 examination with the Veteran and that he said his pain had increased since then.  The Veteran said his current symptoms were pain and stiffness and he could have a spasm with a flare.  He said he had occasional twitches in his right leg and occasional radicular symptoms during a flare but not weakness, numbness, bowel or bladder problems.  The Veteran reported he used Vicodin at night about 40 days per year and Ibuprofen as needed.  

In regard to the effects on his employment, the examiner noted that the Veteran had missed work and would defer a ride along with drivers about 20 percent of the time and do office work instead.  As to his daily activities, the Veteran said that he experienced a flare up on a monthly basis and that he had difficulty in putting on his shoes and socks.  He was able to perform personal care such as cooking, dishes, cleaning, and laundry.  He was also able to do yard work with care and avoided prolonged riding over rough lawn with his lawnmower.  

The examiner said that there was no tenderness to palpation, spasm, or guarding on examination.  The Veteran's gait was said to be normal and his range of motion was reported as flexion from 0 to 55-60 degrees, extension 0 to 20 degrees , left and right side bending from 0 to 15-20 degrees, and left and right rotation from 0 to 20 degrees.  The examiner said the movements were "with pain degrees."  The examiner said that there was objective evidence of pain with motion.  The examiner said that toe and heel walking were 5/5 and normal as was squatting.  The Veteran was said to have 2/4 reflexes for both knees and both ankles.  Sensation testing of both lower extremities, to include soft touch, monofilament and position sensation were all said to be normal.  SLR was also negative bilaterally.  The examiner said that there was no additional functional limitation of the lumbar spine, including loss of range of motion, during a flare-up or secondary to repetitive use of the joint, weakness, excessive fatigability, lack of endurance or incoordination.  The examiner said that, during a flare, the Veteran's flexion may be limited to 45 degrees, as per his history, and this would be due to pain.  X-rays of the lumbosacral spine were interpreted to show Grade I spondylolisthesis of L5-S1 with no significant change.  An L5 pars defect was again suggested, with no significant change.  

The diagnosis was residuals of traumatic injuries to the lumbosacral spine with chronic intermittent strain, spondylolysis, and Grade I spondylolisthesis at L5-S1.  In regard to functional impairment, the examiner said the Veteran should use care with lifting up to 70 pounds, limit bending and twisting, and be able to change positions as needed.  He also needed to avoid riding over uneven ground during flares.  The examiner said the Veteran was able to work in his chosen profession and able to perform substantial gainful employment.

Records from Physicians Neck and Back Clinics (PNBC) were received in January 2011.  The records covered a period from October 2006 to May 2008.  The Veteran's initial evaluation was in October 2006.  His primary concern was his low back pain, and a secondary concern was right leg pain, numbness, or tingling not radiating below the knee.  He said that his back pain was worse than his leg pain.  The Veteran's history of injury in September 2004 was noted.  The Veteran reported that his pain had been gradually worsening and that it would now wake him at night.  The Veteran reported his most trouble was doing even light activities that involved standing and leaning part way forward such as bending to do painting.  He said that his job involved lifting boxes, sometimes all day.  The activity would not bother him while he was doing it but he might get sore afterward.  The Veteran reported he had no previous treatment.  The Veteran was noted to be retired from the National Guard in 2005 and with his current employer for 20 years.  His job was physically demanding.  

The Veteran said that his back pain was worsening and that his leg pain was stable.  He said that he had daily pain with attacks of increased pain on top of his daily pain.  His present pain was said to be 8/10.  On examination, the Veteran was noted to move fairly easily.  He was able to stand in a normal upright position.  He could heel and toe walk without difficulty.  The physician noted range of motion testing with a different normal than what is used by VA.  The Veteran had lumbar flexion to 50 degrees (normal 60-70 degrees), extension to 20 degrees (normal 20-30 degrees), right and left side bending to 40 degrees (normal 50-70 degrees).  The physician said the range of motion was limited by pain.  There was no tenderness to palpation and muscle spasm.  The Veteran was said to have normal and symmetrical patellar reflexes and an absent left and normal right Achilles reflexes.  Straight leg raising on the right and left was limited to 80 degrees (normal 90 degrees) but this was due to tightness of the hamstrings.  The physician also noted a review of the MRI of October 2006.

The diagnoses were mechanical low back pain, spondylolisthesis by imaging, and deconditioning syndrome.  The physician said that the diagnostic testing showed the Veteran to have moderate deconditioning syndrome.  The deficit was manifested by the Veteran's inability to do the normal activities of daily living.  The entry noted that a rehabilitation program was established for the Veteran.  Finally, the physician said she told the Veteran that the defect noted in his MRI report was very common and that the majority of individuals with the defect did not require surgery.  The physician said that it was not possible to say whether the defect was what was causing the Veteran's pain as he sounded as if there was a purely mechanical component to his pain that was likely to respond very well to rehab.  An entry from November 2006 noted that the Veteran had failed to enroll in the rehab program.  

The Veteran returned for evaluation in April 2008.  His primary concern was low back pain, but he also had middle back pain and neck and/or upper back pain.  The Veteran dated his current symptoms to March 27, 2008.  The Veteran reported he was unable to attend rehab due to work requirements.  He said that he had managed until recently.  He had experienced on and off back pain, but it typically had not been too severe and he used over-the-counter (OTC) medications to control it.  The Veteran reported that he had experienced intense low back pain the prior Friday.  He said he had difficulty getting out of bed.  He experienced a shooting pain down the right leg and his leg kept twitching non-voluntarily.  He went to work but had to leave.  He saw his primary care physician and was given pain pills and muscle relaxers.  The medication helped, and he was no longer having the leg pain.  He was anxious about his back and afraid that if he moved wrong it would spasm up.  

In regard to his leg/back pain the Veteran rated his current pain as 2/10.  His primary pain was in the neck area.  On physical examination the Veteran had a range of motion of the low back of flexion to 40 degrees (normal 60-70 degrees), extension to 10 degrees (normal now listed as 15-20 degrees), right and left side bending to 30 degrees (normal now listed as 45-60 degrees).  The physician said that the range of motion was limited by pain.  There was no tenderness to palpation or muscle spasm.  Patellar reflexes were said to be 2+ and symmetrical and the Achilles reflexes also as 2+ and symmetrical.  Sensation for both legs was said to be normal.  Straight leg raising for both legs was limited to 75 degrees due to tightness of the hamstrings.  The pertinent diagnoses were spondylolisthesis by imaging, lumbar spinal stenosis and deconditioning syndrome.  Another rehab program was planned for the Veteran.

An entry from May 2008 noted that the Veteran had completed 8 rehabilitation sessions.  He was said to be making good progresses but average completion was 18-24 visits.  The Veteran's flexion/extension range of motion was described as improved by 3 degrees to 42 degrees with normal being 72 degrees.  His subjective pain had improved.  

A final entry, from the end of May 2008, noted that the Veteran had completed 15 rehabilitation sessions.  He had made good progress.  The report noted that flexion/extension had increased to 48 degrees and rotational range of motion had increased 12 degrees to 96 degrees.  The Veteran's subjective pain was said to be greatly improved.  The Veteran had been able to re-shingle a roof over the weekend with a little soreness but nothing like he would have gotten prior to rehab.  He said that his work was more demanding at the time and he would not be able to do more rehab.

Additional private treatment records were received from Coon Rapids Family Practice/Allina Hospital & Clinics in January 2011.  The records relate to a period of treatment from October 2006 to September 2009.  The Veteran's initial visit was in October 2006 with a complaint of back pain.  He reported a 2-3 year history of such pain and said he had it on a daily basis and that the pain was pretty constant.  The Veteran reported his back was quite stiff in the morning but would get better during the day.  The Veteran said that if he sat for long periods of time, as he sometimes did in his work, he would get pain in the right gluteal region.  There would be no pain shooting down his legs or numbness or tingling into the feet.  No spasms would be noted with this.  The examiner said the Veteran had good range of motion in all directions with no spinous tenderness and no paraspinous tenderness or tenderness of the sacroiliac (SI) joints.  The assessment was chronic back pain.  The plan was to obtain an MRI - this visit was the basis for the October 2006 MRI report previously discussed.  

The Veteran was seen again in March 2008.  He reported low back pain for 3 days, positional with bending or lifting but without radiation down the legs.  The precipitating factor was recent heavy lifting.  The examiner noted a prior history of self-limited episodes of low back pain.  There was no numbness in the legs and no bowel or bladder dysfunction.  The Veteran had tried OTC medications with minimal success.  He said that his pain was worse with inactivity and then bending and lifting.  The examiner said that the Veteran appeared to be in mild to moderate pain with an antalgic gait.  The examiner also said that the lumbosacral spine area revealed no local tenderness or mass.  There was painful and reduced lumbosacral range of motion although no measurements were provided.  The SLR test was "present" at 30 degrees with both legs.  The examiner said that the deep tendon reflexes (DTRs), motor strength and sensation were all normal.  The assessment was spondylolisthesis, acquired.  The entry said that, for acute pain, rest, intermittent application of heat, analgesics and muscle relaxants were recommended.  

In April 2009, the Veteran was seen for complaints of back pain.  The examiner noted that the Veteran was last seen at PNBC a year ago.  The Veteran complained of back pain in the 4-5 days in the left SI-joint region that radiated into the gluteal area but nothing further in the legs.  There was no numbness or tingling into the feet.  The examiner said there were no specific motions or movements that seemed to aggravate the symptoms.  He had been using Advil for his pain.  There were no bowel or bladder problems.  The Veteran reported that he did some riding in trucks as a supervisor and the seat did not have any cushioning.  He thought this might be aggravating his symptoms.  The examiner said that the Veteran moved around the room quite well but was moving gingerly.  The examiner said that there was no tenderness to palpation in the SI joint area.  SLRs were negative and DTRs were said to be equal.  The assessment was low back pain.  

A final entry was dated in September 2009.  The Veteran was seen for a complaint of back pain.  He reported that he had stepped "funny" several days earlier and injured his low back.  He said he had a sharp excruciating pain initially and found it very hard to move.  He said his pain now was more of an aching pain.  The Veteran said that, if he flexed his back or twisted to the right, he will hurt.  There was no radiation down his legs, numbness or tingling in his feet.  The examiner said that the Veteran got around quite well.  There was some mild tenderness over the left paraspinous lumbar region.  There was no spinous tenderness, and SLR was negative.  The examiner said that the DTRs were equal.  The assessment was low back pain.  

The Veteran was issued a supplemental statement of the case (SSOC) in February 2012.  The SSOC addressed the evidence added to the record since the Board remand of December 2010.  The Veteran's claim for an initial disability rating in excess of 20 percent remained denied.

The evidence of record does not support a disability evaluation in excess of 20 percent at any time after April 9, 2004.  The Veteran's flexion of the thoracolumbar spine has never been measured as less than 39-40 degrees, either by way of VA examination or by private evaluation.  The Board notes that the VA examinations of October 2007 and January 2011 noted that the Veteran had pain during his range of motion testing.  This was noted in the private records as well.  However, this is not the equivalent of a loss of motion or limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The Veteran's range of motion was as noted in the examination reports and treatment records.  Further, there is absolutely no evidence of ankylosis, either favor or unfavorable, of the thoracolumbar spine at any time during the pendency of the appeal.  This finding would also encompass a conclusion that there is no evidence of ankylosis of the entire spine to warrant a higher schedular rating at any time during the pendency of the appeal.  

The Veteran does not have a separately ratable neurological impairment to be combined with the orthopedic manifestations of his low back disability.  He has denied tingling, numbness, burning sensation, or motor weakness in his lower extremities at his examinations.  He has reported back pain that would radiate into his gluteal region.  The Board notes that the Veteran had one episode in March 2008 where he had an acute episode of back pain.  The record entry from PNBC at that time noted the onset of the episode due to heavy lifting.  The Veteran reported no numbness in the legs when seen at that facility.  The physical examination found no evidence of a neurological component.  The Veteran was seen days later at Coon Rapids.  He reported some twitching in his right leg.  However, the April 2008 treatment entry did not find evidence of a neurological impairment of either lower extremity at that, or any other time of, treatment.  

Further, there is no evidence of incapacitating episodes, as defined by 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1), at any time during the pendency of the appeal.  While the Veteran has reported that he had a 7-day period of self-imposed incapacitation at his VA examination in January 2011, there is no objective evidence showing that bed rest was prescribed by a physician.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

The VA examinations of May 2005, October 2007 and January 2011 all reported that the Veteran's back was "fatigued" during the respective examinations, meaning repeatedly tested.  The examiners noted that there was no additional loss of range of motion after such testing.  All of the examination reports noted the Veteran's complaints of pain.  The May 2005 examiner said that the Veteran's pain with motion was minimal.  The same examiner reported in October 2007 that the Veteran had some pain but that there were no additional problems due to fatigue.  The January 2011 VA examiner stated that there was no additional functional limitation of the lumbar spine, including loss of range of motion, during a flare-up or secondary to repetitive use of the joint, weakness, excessive fatigability, lack of endurance or incoordination.  The 2011 examiner did remark that the Veteran may have a limitation of flexion to 45 degrees with a flare as this was what was reported by the Veteran.  The private treatment records do not record evidence of additional loss of motion, weakness, excessive fatigability, lack of endurance or incoordination.

The Board has considered the Veteran's lay statements to his examiners about having a decrease in his flexion/range of motion during a flare-up.  In his May 2005 examination he said that his range of motion would diminish by 60 percent with a flare-up but did not identify what plane of motion.  In October 2007, he said a flare-up would result in a 45 degree loss of flexion when experiencing high pain levels.  This self-reported loss of motion is not supported by the private treatment entries that evaluated the Veteran at times of flare-ups, to include his episode in March 2008.  The objective medical evidence of record of the Veteran's disability, both by VA and private records and examinations, does not support a conclusion that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the 20 percent rating assigned under Diagnostic Code 5237.

For all the foregoing reasons, the Board finds that the initial 20 percent disability rating for the residuals of traumatic injuries to the Veteran's lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1 is proper and that the criteria for a higher rating has not been met.  In so finding, the Board has considered whether a staged rating is warranted pursuant to Fenderson, supra.  However, as was described above, the criteria for a higher initial rating, for any period of time, is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Additional Considerations

If the schedular evaluations are inadequate, the AOJ must refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where the service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id.

The schedular rating in this case is adequate.  An evaluation in excess of the rating currently assigned is provided for certain manifestations of the service-connected disorder, but the evidence of record reflects that those manifestations are not present here.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's back disability.  His complaints (pain and limited motion) and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for the disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  In this regard, the Board notes that the Veteran has continued to work throughout the appeal period.  Furthermore, the January 2011 VA examiner opined that the Veteran was able to work in his chosen profession and was able to perform substantial gainful employment.  Therefore, a TDIU claim has not been raised by the record in this appeal and need not be discussed further.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for the service-connected residuals of traumatic injuries to the lumbosacral spine with chronic intermittent strain, spondylosis, and Grade I spondylolisthesis at L5-S1 disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


